Bleckley, Justice.
No defense was filed until after the appearance term, and even after the thirty days had expired which the court, by general order, had given in addition to that term. This *500being so, it was at the peril of the defendant to bring the plea to the notice of the court, and not let it be concealed in the clerk’s office. It was out of time — not duly filed, and therefore the same as if not filed at all. Rather than treat the judgment as vitiated by it, the plea should be ordered off the files, and put where it can do no harm.
Judgment affirmed.